 



Exhibit 10.2
June [__], 2006
«FirstName» «MiddleInitial» «LastName»
[WORK ADDRESS]
RE: Retention Bonus Program for Professional Employees
Dear «FirstName»:
     As you know, Trizec Properties, Inc. (the “Company”) has entered into a
definitive Agreement and Plan of Merger for the sale of the Company (a “Company
Sale”) to                      (the “Purchaser”). It is expected that the date
of closing of the Company Sale (the “Closing Date”) will be during the summer
months.
     We have put in place this Retention Bonus Program for the benefit of
certain professional employees of the Company and its subsidiaries (the
“Eligible Professional Employees”). As an active, exempt, professional employee,
you are an Eligible Professional Employee. We believe your continuing
contribution during and beyond the Company Sale is critical to the Company’s and
the Purchaser’s success. The Retention Bonus opportunity is an additional
incentive to you to continue to work with us and to maintain good job
performance and a positive, professional attitude towards your work through the
Closing Date and during the transition period following the Company Sale ending
on the 90th day following the Closing Date (the “Transition End Date”). If you
remain eligible for the Retention Bonus on the Transition End Date through
continued service to the Purchase and its subsidiaries, as further described in
this letter, the Purchaser will pay you the Retention Bonus.
     For Eligible Professional Employees, who continue to be eligible for the
Retention Bonus on the Transition End Date, the Retention Bonus amount is based
on your years of service and on your weekly base salary amount now, as follows:

          Retention Bonus Formulation Years of Service   (In weeks of base
salary)
Less than 3
  3 weeks, plus 2 weeks per year of service
At least 3, but less than 7
  7 weeks, plus 2 weeks per year of service
At least 7, but less than 10
  9 weeks, plus 2 weeks per year of service
10 or more
  11 weeks, plus 2 weeks per year of service

For purposes of the Retention Bonus formulation, “years of service” means your
most recent continuous years and fractional years of service with the Company,
the Purchaser and their subsidiaries. Any fractional year of service shall be
rounded to the nearest month.

 



--------------------------------------------------------------------------------



 



     Your Retention Bonus amount has been estimated to be «WrittenAmount»
Dollars ($«Amount»). We are counting on you to continue to excel in delivering
services to our clients, and in motivating your direct reports and others in the
organization.
     The remainder of this letter explains the Retention Bonus Program payment
terms and conditions.
RETENTION BONUS PROGRAM
     Entitlement. You will be entitled to receive the Retention Bonus described
herein if (i) you are an Eligible Professional Employee, (ii) you remain
actively employed by the Purchaser and its subsidiaries through to the
Transition End Date, and (iii) through to the Transition End Date, your conduct
has not given rise to actions that would constitute “Cause.” If you are entitled
to payment of the Retention Bonus in accordance with the preceding sentence,
payment will be made within ten (10) business days of the Transition End Date.
     Since the purpose of the Retention Bonus Program is to retain your
services, if you resign from the Company and all its subsidiaries or the
Purchaser and all its subsidiaries (collectively, and individually, all such
entities referred to as the “Employer”) or you are discharged for Cause by the
Employer before the Transition End Date, you will not be eligible for the
Retention Bonus. However, notwithstanding any contrary provision in this letter,
if the Employer terminates your employment without Cause before the Transition
End Date or you resign from all Employers for Good Reason, you will receive
payment of the Retention Bonus within ten (10) business days of your termination
of employment. (A transfer from one Employer to another is not a termination of
employment.)
     For purposes of the Retention Bonus Program, “Cause” and “Good Reason” have
the meaning set forth in the Trizec Properties, Inc. Change in Control Severance
Pay Plan.
     Leaves of Absence. If, on the Transition End Date, you are on an approved
medical or family leave of absence from the Company, you will be eligible for
the Retention Bonuses so long as you otherwise meet the eligibility criteria
described in this letter.
     No Company Sale. If no Company Sale occurs by June 1, 2007, you will still
receive payment of the Retention Bonus, if you remain an employee of the Company
or a subsidiary on that date.
     Program Sponsor and Administrator. The sponsor and administrator (the
“Administrator”) for this Retention Bonus Program is, prior to the Closing Date,
the Company, and, on and after the Closing Date, the Purchaser. The
Administrator shall make the necessary computations and determination of
eligibility and entitlement for benefits in good faith. The Administrator is
empowered to correct errors or omissions made in determining eligibility and
benefits under this Program.
     Claims Procedures. If you do not receive, but believe you are entitled to
receive, a Retention Bonus, you may submit a claim in writing to the Company’s
Human Resources

 



--------------------------------------------------------------------------------



 



Department at 10 South Riverside Plaza, Suite 1100; Chicago, IL 60606. If the
claim is denied (either in full or in part), you will receive a written notice
explaining the specific reasons for the denial and referring to the provisions
of this Program on which the denial is based. The notice will describe any
additional information needed to support the claim. The denial notice will be
provided within ninety (90) days after the claim is received.
     Appeals Procedure. If your claim is denied, you (or your duly authorized
representative) may apply in writing to the Company’s General Counsel at 10
South Riverside Plaza, Suite 1100; Chicago, IL 60606 for a review of the
decision denying the claim. You (or your representative) then will have the
right to review pertinent documents and to submit issues and comments in
writing. The General Counsel (or a designee) will provide written notice of the
Company’s decision on review within sixty (60) days after he or she receives a
review request.
     Rights and Interest. Your rights and interest under this Plan apply only to
you individually. You are not permitted to sell, transfer, anticipate, assign or
otherwise dispose of any right or interest under this agreement.
     Applicable Law. The provisions of this Plan will be subject to federal law
and the laws of the State of Illinois, as applicable.
     Complete Plan. This letter supersedes any prior agreements,
representations, or promises of any kind whether written, oral, express or
implied between you and the Company with respect to the subject matter of this
Plan. This letter constitutes the full, complete and exclusive agreement between
you and the Company with respect to this Plan.
     Severability. If any term of this Retention Bonus Program is held to be
invalid, void or unenforceable, the remainder of this Program shall remain in
full force and effect and shall in no way be affected and the parties shall use
their best efforts to find an alternative way to achieve the same result.
     We look forward to your continued support and assistance during this
important transition period.

     
 
  Sincerely
 
   
 
  [Contact Name]

 



--------------------------------------------------------------------------------



 



June [__], 2006
«FirstName» «MiddleInitial» «LastName»
[WORK ADDRESS]
     RE: Retention Bonus Program for Hourly Employees
Dear «FirstName»:
     As you know, Trizec Properties, Inc. (the “Company”) has entered into a
definitive Agreement and Plan of Merger for the sale of the Company (a “Company
Sale”) to                      (the “Purchaser”). It is expected that the date
of closing of the Company Sale (the “Closing Date”) will be during the summer
months.
     We have put in place this Retention Bonus Program for the benefit of
certain hourly employees of the Company and its subsidiaries (the “Eligible
Hourly Employees”). As an active, non-union, hourly employee, you are an
Eligible Hourly Employee. We believe your continuing contribution during and
beyond the Company Sale is critical to the Company’s and the Purchaser’s
success. The Retention Bonus opportunity is an additional incentive to you to
continue to work with us and to maintain good job performance and a positive,
professional attitude towards your work through the Closing Date and during the
transition period following the Company Sale ending on the 90th day following
the Closing Date (the “Transition End Date”). If you remain eligible for the
Retention Bonus on the Transition End Date through continued service to the
Purchase and its subsidiaries, as further described in this letter, the
Purchaser will pay you the Retention Bonus.
     For Eligible Hourly Employees, who continue to be eligible for the
Retention Bonus on the Transition End Date, the Retention Bonus amount is based
on your years of service and on your weekly base salary amount now, as follows:

          Retention Bonus Formulation Years of Service   (In weeks of base
salary)
Less than 3
  3 weeks, plus 1 week per year of service
At least 3, but less than 7
  7 weeks, plus 1 week per year of service
At least 7, but less than 10
  9 weeks, plus 1 week per year of service
10 or more
  11 weeks, plus 1 week per year of service

For purposes of the Retention Bonus formulation, “years of service” means your
most recent continuous years and fractional years of service with the Company,
the Purchaser and their subsidiaries. Any fractional year of service shall be
rounded to the nearest month.
     Your Retention Bonus amount has been estimated to be «WrittenAmount»
Dollars ($«Amount»). We are counting on you to continue to excel in delivering
services to our clients.

 



--------------------------------------------------------------------------------



 



     The remainder of this letter explains the Retention Bonus Program payment
terms and conditions.
RETENTION BONUS PROGRAM
     Entitlement. You will be entitled to receive the Retention Bonus described
herein if (i) you are an Eligible Hourly Employee, (ii) you remain actively
employed by the Purchaser and its subsidiaries through to the Transition End
Date, and (iii) through to the Transition End Date, your conduct has not given
rise to actions that would constitute “Cause.” If you are entitled to payment of
the Retention Bonus in accordance with the preceding sentence, payment will be
made within ten (10) business days of the Transition End Date.
     Since the purpose of the Retention Bonus Program is to retain your
services, if you resign from the Company and all its subsidiaries or the
Purchaser and all its subsidiaries (collectively, and individually, all such
entities referred to as the “Employer”) or you are discharged for Cause by the
Employer before the Transition End Date, you will not be eligible for the
Retention Bonus. However, notwithstanding any contrary provision in this letter,
if the Employer terminates your employment without Cause before the Transition
End Date or you resign from all Employers for Good Reason, you will receive
payment of the Retention Bonus within ten (10) business days of your termination
of employment. (A transfer from one Employer to another is not a termination of
employment.)
     For purposes of the Retention Bonus Program, “Cause” and “Good Reason” have
the meaning set forth in the Trizec Properties, Inc. Change in Control Severance
Pay Plan.
     Leaves of Absence. If, on the Transition End Date, you are on an approved
medical or family leave of absence from the Company, you will be eligible for
the Retention Bonuses so long as you otherwise meet the eligibility criteria
described in this letter.
     No Company Sale. If no Company Sale occurs by June 1, 2007, you will still
receive payment of the Retention Bonus, if you remain an employee of the Company
or a subsidiary on that date.
     Program Sponsor and Administrator. The sponsor and administrator (the
“Administrator”) for this Retention Bonus Program is, prior to the Closing Date,
the Company, and, on and after the Closing Date, the Purchaser. The
Administrator shall make the necessary computations and determination of
eligibility and entitlement for benefits in good faith. The Administrator is
empowered to correct errors or omissions made in determining eligibility and
benefits under this Program.
     Claims Procedures. If you do not receive, but believe you are entitled to
receive, a Retention Bonus, you may submit a claim in writing to the Company’s
Human Resources Department at 10 South Riverside Plaza, Suite 1100; Chicago, IL
60606. If the claim is denied (either in full or in part), you will receive a
written notice explaining the specific reasons for the denial and referring to
the provisions of this Program on which the denial is based. The notice

 



--------------------------------------------------------------------------------



 



will describe any additional information needed to support the claim. The denial
notice will be provided within ninety (90) days after the claim is received.
     Appeals Procedure. If your claim is denied, you (or your duly authorized
representative) may apply in writing to the Company’s General Counsel at 10
South Riverside Plaza, Suite 1100; Chicago, IL 60606 for a review of the
decision denying the claim. You (or your representative) then will have the
right to review pertinent documents and to submit issues and comments in
writing. The General Counsel (or a designee) will provide written notice of the
Company’s decision on review within sixty (60) days after he or she receives a
review request.
     Rights and Interest. Your rights and interest under this Plan apply only to
you individually. You are not permitted to sell, transfer, anticipate, assign or
otherwise dispose of any right or interest under this agreement.
     Applicable Law. The provisions of this Plan will be subject to federal law
and the laws of the State of Illinois, as applicable.
     Complete Plan. This letter supersedes any prior agreements,
representations, or promises of any kind whether written, oral, express or
implied between you and the Company with respect to the subject matter of this
Plan. This letter constitutes the full, complete and exclusive agreement between
you and the Company with respect to this Plan.
     Severability. If any term of this Retention Bonus Program is held to be
invalid, void or unenforceable, the remainder of this Program shall remain in
full force and effect and shall in no way be affected and the parties shall use
their best efforts to find an alternative way to achieve the same result.
     We look forward to your continued support and assistance during this
important transition period.
Sincerely
[Contact Name]

 